DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5 and 11-17, drawn to a recombinant oncolytic virus that express one or more reovirus fusion associated small transmembrane (FASP) proteins and a method for using the same. 
Group II, claim(s) 24-32, drawn to a recombinant oncolytic virus that expresses one or more non-enveloped viral membrane fusion protein, the one or more non-enveloped viral membrane fusion protein comprising: a transmembrane (TM) domain, a cytosolic, membrane-proximal cluster of three or more basic amino acids, an at least one post-translational fatty acid modification, and an N-terminal ectodomain.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species of non-enveloped viral membrane fusion protein are as follows: 
A).  	p10 derived from avian reoviruses or bat reoviruses; 
B). 	p13 protein derived from bat reoviruses;
C).  	p14 protein derived from reptilian reoviruses; 
D). 	p15 protein derived from baboon reoviruses; 
E).	p16 protein 4Application No. National Stage of PCT/CA2018/050766 Docket No.: 31431/55194 Amendment dated December 23, 2019 Preliminary Amendment derived from an aquareoviruses; 
F).	p22 protein derived from an aquareoviruses. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 2 and 28.
The species of oncolytic virus  are as follows: 
i). 	herpesvirus, adenovirus, 
ii). 	reovirus, measles virus, 
iii). 	Newcastle disease virus, 
iv).	vaccinia virus and 
v).	vesicular stomatitis virus.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims  4 and 30. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical feature of an oncolytic virus comprising a fusion associated small  transmembrane (FASP) of a reovirus. However, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of disclosure by US 20110206640A1.  They disclose a recombinant oncolytic virus selectively ablating proliferating cancer cells in host, by administering combination of oncolytic virus comprising virulence factor of a lytic virus. In some embodiments, the virulence factor may be a membrane fusion protein, such as a reovirus Fusion Associated Small Transmembrane (FAST) protein sequence. WO 2002/044206 and WO 99/24582 describe a variety of FAST membrane fusion proteins, and functional motifs identified therein, derived from reovirus In another embodiment, in particular, the method of treating cancer in human patient comprises administering combination of oncolytic viruses to the patient so as to induce a contemporaneous synergistic oncolytic infection of cancer cells by the viruses, where the combination comprises vaccinia virus (VV) expressing a soluble IFN binding protein, and vesicular stomatitis virus (VSV) expressing a membrane fusion protein, or VV lacking a functional E3L gene and expressing a soluble IFN binding protein, and VSV, or administering a VSV expressing a fusion associated small transmembrane (FAST) protein, wherein such FAST is a protein p14 from a reovirus (See section of detailed description of the invention). 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/             Primary Examiner, Art Unit 1648